DETAILED ACTION
Summary
The Office action is in response to reply dated January 8, 2021.  Claims 1-5 and 7-15 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 7, 11, 14 and 15 are objected to because of the following informalities:  
Claim 7 recites “an anomaly”.  It is presumed to recite “the anomaly”.
Claim 11 recites “the seal”.  It is presumed to recite “the tamper proof seal”.
Claim 14 recites “the sensor device” in lines 8 and 9.  It is presumed to recite “the remote sensor device”.
Claim 15 recites “The remote sensor device, for mounting within a freight area of a vehicle, having, or being in communication with, one or more sensors, and being operable to communicate an alert to the portable electronic device according to claim 14 in the event that the anomaly is detected inside the freight area.”  It is presumed to recite “The remote sensor device according to claim 14, for mounting within the freight area of the vehicle, having, or being in communication with, the one or more sensors, and being operable to communicate the alert to the portable electronic device according to claim 14 in the event that the anomaly is detected inside the freight area.”.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 8 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Terwilliger (U.S. Pub 2018/0097884) in view of Breed (U.S. Pub 2012/0028680) and Smith (U.S. Pub 2014/0344077).
Regarding claim 1, Terwilliger discloses a road freight transport security system for a vehicle (see at least Figures 1-11, items 100 and 500 & [0026] note vehicle (100)), comprising: 
a database (see at least Figure 5, items 510 and 524 & [0006] note the server or gateway uses the received information to verify checklists are completed, and further note that the server or gateway has memory corresponding to a database & [0009] note the gateway can independently perform all the functions of the server & [0034] note the server (524) & [0046-0049] note memory); 
a portable electronic device running a security application (see at least Figures 1, 5 and 8, items 112, 518 and 804 & [0027] note at least the mobile device (112) and other electronic 
a sensor device, mounted within a freight area of the vehicle, having, or being in communication with, one or more sensors within the freight area of the vehicle, the one or more sensors comprising one or more of a motion sensor, a CO2 sensor, a temperature sensor, and a humidity detector, and being operable to communicate, data indicative of an alert to the portable electronic device (see at least Figure 2, items 214A-214C & [0029] note the sensor devices (214A-214C) have or are in communication with cameras which detect motion & [0025] note the gateway may trigger alerts, or put another way, the gateway does not process the data and trigger 
However, Terwilliger does not specifically disclose a date; and a sensor device, mounted within a freight area of the vehicle, having, or being in communication with, one or more sensors within the freight area of the vehicle, the one or more sensors comprising one or more of a motion sensor, a CO2 sensor, a temperature sensor, and a humidity detector, each for detecting an anomaly indicative of unauthorized entry of and presence inside the freight area of the vehicle by one or more persons, and being operable to communicate, when the sensor device is in an active mode during a stop in a journey by the vehicle, and not when the sensor device is in a dormant mode while the vehicle is being driven, an alert to the portable electronic device in the event that the anomaly is detected inside the freight area.
It is known for log data to take on different forms and for sensor devices to be operate in different ways.  For example, Breed teaches a sensor device (481), mounted within a freight area of the vehicle (480), having, or being in communication with, one or more sensors (482, 483, 483ꞌ, 489) within the freight area of the vehicle, the one or more sensors comprising one or more of a motion sensor, a CO2 sensor, a temperature sensor, and a humidity detector, each for detecting an anomaly indicative of unauthorized entry of and presence inside the freight area of the vehicle by one or more persons (Figure 22, item 496), and being operable to communicate, when the sensor device is in an active mode during a stop in a journey by the vehicle, and not when the sensor device is in a dormant mode while the vehicle is being driven, an alert to an electronic device in the event that the anomaly is detected inside the freight area (see at least Figures 21-22, items 495, 481, 496 and 497 & [0310-0311] note interior sensor system (481) utilizes motion sensors (482, 483, 483ꞌ) to detect the presence of objects or a person within the a date, time and location (see at least [0085] of Smith & [0104] of Smith).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of Breed and Smith into Terwilliger.  With respect to Breed, this provides a way to extend Terwillinger’s battery power by allowing the sensor device to transmit alerts only under certain circumstances.  With respect to Smith, this provides a known alternative time-stamp that can be used in place of Terwilliger in view of Breed’s time-stamp while providing predictable results while further providing context to the time and location data.
Regarding claim 4, Terwilliger in view of Breed and Smith, as addressed above, teach wherein the security application is configured to electronically record, in association with each confirmed check and/or photograph, the location, the date and the time (see at least [0040-0043] of Terwilliger & [0085] of Smith & [0104] of Smith).

Regarding claim 13, Terwilliger in view of Breed and Smith further teach wherein a single portable electronic device is configured to control and receive alerts from multiple sensor devices, and wherein the control and alert receiving function is handed over to a different portable electronic device without having to enter the freight area of the vehicle (see at least [0009] of Terwilliger, note the gateway transmits alerts to the driver (i.e., the single portable electronic device) or another user (i.e., a different portable electronic device), and the driver or another user can issue commands to the gateway & [0038-0039] of Terwilliger, note the single portable electronic device and different portable electronic device can communicate with several different sensor devices located throughout the loading area as they check-in and check-out different trailers & [0044] of Terwilliger). 
Regarding claim 14, Terwilliger discloses a portable electronic device running a security application for a road freight transport security system for a vehicle (see at least Figures 1-11, items 100, 112, 500, 518 and 804 & [0026] note vehicle (100) & [0027] note at least the mobile device (112) and other electronic devices & [0033] note mobile device (518) & [0039] note the mobile device displays a checklist in a mobile application), the portable electronic device providing access to a remote database (see at least Figure 5, items 510 and 524 & [0006] note the 
wherein the security application is configured to prompt a user to carry out a plurality of external security checks of the vehicle (see at least Figure 8, step 804, note the checklist is loaded and presented to the user & [0039]), provide a facility for the user to confirm completion of those checks (see at least Figure 8, steps 806-808 & [0040-0043] note the facility for the user to confirm completion of those tasks can correspond to the use of the mobile device’s GPS), provide a facility for the user to associate one or more photographs, taken by the portable electronic device, with one or more of the checks (see at least Figure 8, steps 806-808 & [0040-0043] note the facility for the user to associate one or more photographs with one or more of the checks can correspond to the use of the mobile device’s camera to take pictures of QR codes), and to upload log data to the database, the log data indicating at least a time and location of 
However, Terwilliger does not specifically disclose a date; and being configured to receive alerts from a remote sensor device mounted within a freight area of the vehicle in the event that an anomaly is detected inside the freight area, the remote sensor device comprising one or more of a motion sensor, a CO2 sensor, a temperature sensor, and a humidity detector, each for detecting an anomaly indicative of unauthorized entry of and presence inside the freight area of the vehicle by one or more persons, wherein said alerts are received when the sensor device is in an active mode during a stop in a journey by the vehicle, and not when the sensor device is in a dormant mode while the vehicle is being driven.
It is known for log data to take on different forms and for sensor devices to be operate in different ways.  For example, Breed teaches a system with an electronic device being configured to receive alerts from a remote sensor device mounted within a freight area of a vehicle in the event that an anomaly is detected inside the freight area, the remote sensor device comprising one or more of a motion sensor, a CO2 sensor, a temperature sensor, and a humidity detector, each for detecting an anomaly indicative of unauthorized entry of and presence inside the freight area of the vehicle by one or more persons, wherein said alerts are received when the sensor device is in an active mode during a stop in a journey by the vehicle, and not when the sensor device is in a dormant mode while the vehicle is being driven (see at least Figures 21-22, items 495, 481, 496 and 497 & [0310-0311] note interior sensor system (481) utilizes motion sensors (482, 483, 483ꞌ) to detect the presence of objects or a person within the shipping container (480) a date, time and location (see at least [0085] of Smith & [0104] of Smith).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of Breed and Smith into Terwilliger.  With respect to Breed, this provides a way to extend Terwillinger’s battery power by allowing the sensor device to transmit alerts only under certain circumstances.  With respect to Smith, this provides a known alternative time-stamp that can be used in place of Terwilliger in view of Breed’s time-stamp while providing predictable results while further providing context to the time and location data.
Regarding claim 15, Terwilliger in view of Breed and Smith, as addressed above, teach the remote sensor device, for mounting within a freight area of a vehicle, having, or being in communication with, one or more sensors, and being operable to communicate an alert to the portable electronic device according to claim 14 in the event that the anomaly is detected inside the freight area (see at least Figure 2, items 214A-214C of Terwilliger & [0029] of Terwilliger, note the various sensor devices & Figures 21-22, items 495, 481, 496 and 497 of Breed & [0310-.

Claims 2 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Terwilliger in view of Breed and Smith as applied to claim 1 above, and in further view of Alvarez (U.S. Pub 2007/0192117).
Regarding claim 2, Terwilliger in view of Breed and Smith further teach comprising one or more tamper proof seals for sealing the freight area of the vehicle, wherein the security application is configured to provide a facility for the user to scan a unique identification code as an external security check and/or for customs purposes (see at least [0040-0043] of Terwilliger & [0337] of Breed, note tamper proof security seals).
However, Terwilliger in view of Breed and Smith do not specifically teach a tamper proof seal bearing a unique identification code.
with a tamper proof seal bearing a unique identification code, wherein a security application is configured to provide a facility for a user to scan the unique identification code as an external security check and/or for customs purposes (see at least Figure 5, item 506 & [0039] & [0044] & [0048-0050] & [0057] & [0074]).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of Alvarez into Terwilliger in view of Breed and Smith.  This provides the ability to not only detect tampering of Terwilliger in view of Breed and Smith’s seal, but allows the seal’s unique identification code to be associated with the freight and driver, thus preventing the seal from being swapped out with a different tamperproof seal.
Regarding claim 5, Terwilliger in view of Breed, Smith and Alvarez, as addressed, above, teach wherein the security application is configured to electronically record an identity of the user and/or an identity of the vehicle (see at least Figure 5, item 506 of Alvarez).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Terwilliger in view of Breed and Smith as applied to claim 1 above, and in further view of Hasan (WO 02/45998 A2).
Regarding claim 3, Terwilliger in view of Breed and Smith do not specifically teach wherein the log data cannot be modified once generated.
It is known to encrypt log data.  For example, Hasan teaches a system that logs data wherein the log data cannot be modified once generated (see at least page 15, lines 9-15, note log data could also be encrypted and write protected to prevent tampering or altering the data by unauthorized persons).
.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Terwilliger in view of Breed and Smith as applied to claim 1 above, and in further view of Harring (U.S. Pub 2013/0342343).
Regarding claim 7, Terwilliger in view of Breed and Smith, as addressed above, teach wherein the sensor device comprises a camera, and is configured to capture an image of the interior of the freight area (see at least [0334] of Breed, note the wakeup sensor initiates the interior sensor system which includes a camera & [0345] of Breed & [0348] of Breed & [0375-0376] of Breed & [0322] of Breed, note images are taken to detect changes in cargo).
However, Terwilliger in view of Breed and Smith do not specifically teach is responsive to the detection of an anomaly to capture an image of the interior of the freight area.
It is known for capture images at different times.  For example, Harring teaches a road freight transport security system with a camera that is responsive to the detection of an anomaly to capture an image of the interior of the freight area (see at least [0045] & [0056-0060]).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of Harring into Terwilliger in view of Breed and Smith.  This provides a known alternative time to turn on a camera and one the can be used in place of, or in addition to, Terwilliger in view of Breed and Smith’s time .

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Terwilliger in view of Breed and Smith as applied to claim 8 above, and in further view of Donlan (U.S. Pub 2012/0235791).
Regarding claim 9, Terwilliger in view of Breed and Smith do not specifically teach wherein the security application permits the user to switch the sensor device between the active mode and the dormant mode.
It is known to control sensor devices in different ways.  For example, Donlan teaches a cargo monitoring system wherein a security application permits a user to switch a sensor device between an active mode and a dormant mode (see at least Figure 1, items 120 and 108-1 of Donlan & [0042] of Donlan, note the wireless device & [0048] of Donlan, note the wireless device can issue a wakeup command that switches the sensor device between an active mode and a dormant mode & [0062] & [0108] & [0175] & [0177]).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of Donlan into Terwilliger in view of Breed and Smith.  This allows a user to control operations of the sensor device, thus providing a more user friendly system.


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Terwilliger in view of Breed and Smith as applied to claim 1 above, and in further view of Anderson (U.S. Pub 2007/0262861).
Regarding claim 10, Terwilliger in view of Breed and Smith, as addressed above, teach wherein the sensor device comprises a screw or bolt mount for removably fixing the sensor device at any desired location within the freight area (see at least [0026] of Terwilliger).
However, Terwilliger in view of Breed and Smith do not specifically teach a magnetic mount.
It is known to affix a sensor device to an object in different ways.  For example, Anderson teaches a road freight transport security system with a magnetic mount (see at least [0014]).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of Anderson into Terwilliger in view of Breed and Smith.  This provides a known alternative mounting means that can be used in place of, or in addition to, Terwilliger in view of Breed and Smith’s mounting means while providing predictable results (e.g., magnets can be used in place of bolts for attachment).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Terwilliger in view of Breed, Smith and Alvarez as applied to claim 2 above, and in further view of Dresser (WO 2011/066494 A2).
Regarding claim 11, Terwilliger in view of Breed, Smith and Alvarez do not specifically teach wherein the seal comprises a pre-tensioned steel wire rope, which if cut will fray.
with a seal comprising a pre-tensioned wire rope, which if cut will fray (see at least Figure 12, item 106 & [03] & [36-37] note the frayed cable provides visible evidence of tampering).  With respect to steel, it would have been obvious for one of ordinary skill in the art to try using a steel wire rope due to its strength and robustness.  
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of Dresser into Terwilliger in view of Breed, Smith and Alvarez.  This provides a known alternative seal that can be used in place of, or in addition to, Terwilliger in view of Breed, Smith and Alvarez’s seal while providing predictable results.  In addition, a steel wire rope would enhance strength and provide visible evidence of tampering.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Terwilliger in view of Breed and Smith as applied to claim 1 above, and in further view of Park (U.S. Pub 2007/0255152).
Regarding claim 12, Terwilliger in view of Breed and Smith do not specifically teach wherein the user can automatically contact the appropriate security authorities based on their GPS location.
It is known for a portable electronic device to alert authorities in the event of an emergency.  For example, Park teaches a portable electronic device wherein a driver can automatically contact the appropriate security authorities based on their GPS location (see at least [0120]).  
.

Response to Arguments
Applicant's arguments filed January 8, 2021, regarding Donlan have been fully considered but are moot in view of the new ground(s) of rejection. 
Applicant argues Terwilliger in view of Breed and Smith do not teach:
“(a)    the sensor device is mounted within a freight area of the vehicle;
(b)    the one or more sensors are mounted within a freight area of the vehicle;
(c)    the one or more sensors comprise one or more of a motion sensor, a CO2 sensor, a temperature sensor, and a humidity detector, each for detecting an anomaly indicative of unauthorised entry of and presence inside the freight area of the vehicle by one or more persons, and
(d)    the sensor device is operable to communicate, when the sensor device is in an active mode during a stop in a journey by the vehicle, and not when the sensor device is in a dormant mode while the vehicle is being driven, an alert to the portable electronic device in the event that the anomaly is detected inside the freight area.”
In response, Terwilliger and Breed clearly teach (a) the sensor device is mounted within a freight area of the vehicle (see at least Figure 2, items 214A-214B of Terwilliger & Figures 21-22, items 495 and 481 of Breed); (b) the one or more sensors are mounted within a freight area of 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN WILSON whose telephone number is 571-270-5884.  The examiner can normally be reached on Monday-Friday 9:00-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CURTIS KUNTZ can be reached on 571-272-7499.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN WILSON/Primary Examiner, Art Unit 2687